Citation Nr: 1129678	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  07-03 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right leg deformity with shortening.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for arthritis of multiple joints.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for skin disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1951 to December 1953.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2005 decision of the RO that, in pertinent part, declined to reopen claims for service connection for a low back disability, for hypertension, and for skin disabilities; and from a July 2007 decision of the RO that, in pertinent part, declined to reopen claims for a right leg deformity with shortening and for arthritis of multiple joints-each on the basis that new and material evidence had not been received.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claims for service connection for a low back disability and for arthritis of multiple joints are addressed in the REMAND portion of the decision below; and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In March 1954, the RO denied service connection for a right leg injury.  The Veteran did not initiate an appeal of that denial within one year.

2.  In May 2002, the RO denied service connection for lumbar spondylosis and decreased range of motion; for hypertension with cardiomyopathy and atypical chest pain; for arthritis; and for skin disabilities of the face, back, chest, scrotum, and feet.  The Veteran did not initiate an appeal of that denial within one year.  

3.  Evidence associated with the claims file since the March 1954 denial, when considered by itself or in connection with evidence previously assembled, does not create a reasonable possibility of substantiating a claim for service connection for a right leg deformity with shortening. 

4.  The evidence received since the RO's May 2002 decision is both new and material and raises a reasonable possibility of substantiating the claim for service connection for a low back disability. 

5.  The evidence received since the RO's May 2002 decision is both new and material and raises a reasonable possibility of substantiating the claim for service connection for arthritis of multiple joints.  

6.  Evidence associated with the claims file since the May 2002 denial, when considered by itself or in connection with evidence previously assembled, does not create a reasonable possibility of substantiating the claim for service connection for hypertension. 

7.  Evidence associated with the claims file since the May 2002 denial, when considered by itself or in connection with evidence previously assembled, does not create a reasonable possibility of substantiating the claim for service connection for skin disabilities of the face, back, chest, scrotum, and feet. 


CONCLUSIONS OF LAW

1.  The RO's decision in March 1954, denying service connection for a right leg injury, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

2.  The RO's decision in May 2002, denying service connection for lumbar spondylosis and decreased range of motion; for hypertension with cardiomyopathy and atypical chest pain; for arthritis; and for skin disabilities of the face, back, chest, scrotum, and feet, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

3.  The evidence received since the RO's March 1954 denial is not new and material, and the claim for service connection for a right leg deformity with shortening is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

4.  The evidence received since the RO's May 2002 decision is new and material, and the claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

5.  The evidence received since the RO's May 2002 decision is new and material, and the claim for service connection for arthritis of multiple joints is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

6.  The evidence received since the RO's May 2002 denial is not new and material, and the claim for service connection for hypertension is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

7.  The evidence received since the RO's May 2002 denial is not new and material, and the claim for service connection for skin disabilities of the face, back, chest, scrotum, and feet is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through October 2005 and May 2007 letters, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the May 2007 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each of the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

VCAA notice in a new and material evidence claim (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.

The VCAA also requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The October 2005 and May 2007 letters notified the Veteran that his previous claims for service connection had been denied in May 2002 and in March 1954.  The RO advised the Veteran of the evidence needed to establish each element for service connection.  The RO advised the Veteran of the reason for the previous denials and that once a claim had been finally disallowed, new and material evidence was required for reopening, and also told him what constituted new evidence and what constituted material evidence.  Each of these letters satisfied the notice requirements of Kent.  The Board notes that the letters did not provide the basis on which the Veteran's claim for service connection for arthritis was previously denied, but because the Board is reopening the Veteran's claim for service connection for arthritis in this decision, such lack of notice is not prejudicial to the Veteran.  

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The Veteran is not entitled to an examination prior to submission of new and material evidence.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained for purposes of reopening the claims.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Petitions to Reopen Claims for Service Connection 

As a preliminary matter, the Board notes that the Veteran's service treatment records and personnel records are not available and may have been destroyed in a fire at the National Personnel Records Center (NPRC).  In this case, the available records consist of medical examination reports at the time of the Veteran's enlistment in June 1951 and at medical discharge in November 1953.  The RO has notified the Veteran of the information needed to reconstruct data.  In this regard, the Veteran submitted a statement in January 2010, indicating that he was unable to furnish any statements from individuals in support of his claims.  The Board notes that it is incumbent upon the VA to afford the Veteran's claims heightened consideration due to the unfortunate loss of his service records.  E.g., Marciniak v. Brown, 10 Vet. App. 198 (1997), O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

In this case, the evidence of record at the time of the prior denials of each of the claims included the Veteran's DD Form 214; his service entry and medical discharge examination records; an August 1954 VA examination report; October 1954 X-rays; VA hospital and treatment records dated from 1960 to 2002; VA treatment records, dated in 1986; June 1986 X-rays; a January 1987 hearing transcript (for pension purposes); and a February 1987 VA examination report and X-rays.

The present claims were initiated by the Veteran in June 2005 and in March 2007.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since March 1954 (right leg deformity) and May 2002 (low back, arthritis, hypertension, and skin) includes an April 2006 Decision Review Officer (DRO) hearing transcript, reports of September 2006 and May 2009 VA examinations, additional VA treatment records, and statements by the Veteran.

Low Back and Right Leg Disabilities and Arthritis of Multiple Joints

Records reflect that the RO originally denied service connection for a back and right leg injury in March 1954 on the basis that the 11/2-inch shortening of the right leg with a secondary lumbar scoliosis was clearly shown to have existed prior to service, and there was no evidence of in-service injury or aggravation.

Records also indicate that the RO denied service connection for low back pain with lumbar spondylosis and decreased range of motion in May 2002 on the basis that there was no objective evidence that the condition permanently worsened as a result of service.  The RO additionally denied service connection for arthritis of multiple joints in May 2002 on the basis that there was neither evidence nor complaints of arthritis in service or within the first post-service year.

In regard to these claims, newly submitted evidence consists of post-service medical reports and the Veteran's statements and testimony.  

In April 2006, the Veteran testified before a DRO that he had sought treatment for his low back disability soon after his service discharge but was denied.  He reported that he had hurt his back in Korea as an ammunition man and bomb hauler.  He testified that he had to haul a load of 500-pound fire bombs on a truck, and that the trucks followed one another along a narrow road.  The Veteran maintained that he had been on his way down a hill when he saw a bulldozer in front of him.  He stated that he had hit his brakes and tried to go around it, but did not make it, and the truck subsequently flipped.  The Veteran reported that he had been thrown from the truck, had fallen down, and had rolled.  He testified that he had gotten up quite shaken and urinated and defecated on himself.  The truck kept rolling down the hill, and bombs fell (though no fuses in them).  The Veteran testified that he had received some pain pills and then gone back to work.  He also testified that he had aches and pains from the truck accident for about two weeks, and that he still had pain in his back once in a while.

The report of a September 2006 VA examination reflects that the Veteran indicated that he had been involved in a truck accident in Korea where he had to jump off the truck and roll down a hill, injuring his back.  The diagnosis was mild degenerative disc disease of the lumbar spine with minimal scoliosis.  The examiner opined that the Veteran's current low back disability was less than likely as not incurred or aggravated in service due to his mild scoliosis.  The examiner found no evidence of any residual of fracture of the femur, other than the one-inch difference in leg length and very minor scoliosis of the lumbar spine.  The examiner also indicated that the degree of degenerative changes found was minimal and consistent with normal aging.

The report of a May 2009 VA examination includes diagnoses of degenerative disc disease of the lumbar spine and right leg length deformity.

Statements of the Veteran are to the effect that his low back disability is a result of the trauma he suffered in Korea in 1952 when involved in a truck accident.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362.

With respect to the Veteran's low back disability, the additional medical evidence is clearly probative because for the first time, competent evidence of a diagnosis of a low back disability, other than minor scoliosis associated with the pre-existing right leg deformity and minimal degenerative changes consistent with normal aging, has been presented.  Moreover, the Veteran's current degenerative disc disease has been linked neither to the mild scoliosis nor to any pre-existing disability.  The Board finds, therefore, that the additional evidence received since the prior final denial of service connection for a low back disability in May 2002, together with the Veteran's credible testimony of a continuity of symptomatology of low back pain, raises a reasonable possibility of substantiating this claim.  See 38 C.F.R. § 3.156(a) (2010).  This additional evidence is, therefore, new and material, as contemplated by the pertinent law and regulations, and serves as a basis to reopen the Veteran's claim for service connection for a low back disability.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2010).  

Regarding the Veteran's right leg deformity with shortening, much of the recently submitted evidence is new in that it was not previously of record.  However, the newly submitted evidence does not demonstrate a permanent worsening of the Veteran's right leg deformity either during service or within the first post-service year.  The evidence does not support a finding of aggravation in service.  The report of the September 2006 examination found no current residuals of the right femur fracture that occurred prior to the Veteran's active service, other than the shortening of the right leg, which had already been established at the time of the prior March 1954 denial.  Hence, no increase in the Veteran's pre-existing disability is shown during service, and the evidence is not material for purposes of reopening the claim.

The Veteran has offered statements and contentions in which he argued that his right leg deformity with shortening was aggravated in active service.  His statements, which essentially argue that his right leg deformity with shortening increased in severity during service, are cumulative to evidence already of record.

Absent new evidence of service incurrence or aggravation of a right leg deformity with shortening in service, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  As new and material evidence has not been received, the claim for service connection for a right leg deformity with shortening is not reopened.

Regarding arthritis of multiple joints, the Veteran testified in April 2006 that his shoulder, neck, knees, and arms hurt.  In April 2007, the Veteran contended that his arthritis of multiple joints (other than low back) was a result of the truck accident in service in 1952.  VA treatment records dated in March 2008 show that the Veteran did have a diagnosis of arthritis and was being followed by the rheumatology clinic.

The evidence also includes a statement from the Veteran that he suffered multiple injuries from the in-service truck accident and that he had continuously gotten treatment for multiple joint pain and arthritis since that accident in service.  This additional evidence is relevant to the Veteran's claim for service connection.  Given the presumed credibility and the heightened consideration afforded due to the unfortunate lost of some service records, the additional evidence raises a reasonable possibility of substantiating the claim for service connection for arthritis of multiple joints.

Hence, the Veteran's application to reopen the claim for service connection for arthritis of multiple joints must be granted.  38 U.S.C.A. § 5108.

Hypertension 

Records reflect that the RO denied service connection for hypertension with cardiomyopathy and atypical chest pain in May 2002 on the basis that there was no objective evidence of treatment or complaint of any heart or vascular problems in service and that the Veteran's hypertension neither occurred in nor was caused by service.

Since then, in April 2006, the Veteran testified that he had found out in service that he had high blood pressure.  He testified that he had been given pills for high blood pressure at the Francis Warren Air Force Base in Wyoming, and that he had been given some pills at discharge from the Keesley Air Force Base in Mississippi.  The Veteran also reported that he had been treated for high blood pressure since his discharge from service.  VA treatment records dated from 2008 to 2010 also show continuing treatment for hypertension.

Here, the newly submitted evidence is cumulative to previously existing evidence because it merely shows a current diagnosis of hypertension and adds to the Veteran's recollections of elevated blood pressure having its onset in service.  The Board notes that hypertension is not a disease readily observable by even trained clinicians without medical testing, including blood pressure readings.  Therefore, the Veteran is not competent to make a diagnosis of in-service hypertension as a lay person, or to relate any current hypertension to his period of service.  See Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998).   

What is missing to award service connection for hypertension is competent evidence that links current hypertension to an in-service incident or to a continuity of symptomatology of elevated blood pressure since active service.  The newly submitted evidence does not provide a competent link of any current hypertension to service.  Hence, the evidence is not material for purposes of reopening the claim.

The Veteran's general statements to the effect that he was found to have high blood pressure in service are cumulative to statements made previously and thus not new and material.
  
Absent evidence of a nexus between currently shown hypertension and service, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  As new and material evidence has not been received, the claim for service connection for hypertension is not reopened.

Skin Disability

Records reflect that the RO denied service connection for skin disabilities of the face, back, chest, scrotum, and feet in May 2002 on the basis that there was no objective evidence of treatment or complaint of any skin problems in service and that the skin disabilities neither occurred in nor were caused by service.

Since then, in April 2006, the Veteran testified that ointment to apply to his skin was first prescribed after his service discharge when he was about 30 years old.  His feet started to break out.  He testified that his skin condition could have started in service and that he did not wear shower shoes in active service.  VA treatment records dated in February 2008 show that the Veteran had a longstanding history of seborrheic dermatitis, tinea cruris, and pruritis, for which he was given refills for medication.  He complained of a rash over his entire body in August 2008 and additional skin irritations in September 2010.  

Although the newly submitted evidence is new in that it was not previously of record, none of the evidence relates to the basis of the prior denial.  The newly submitted evidence does not reveal or allege in-service manifestations of any skin disability.  In fact, even the Veteran could not recall having any skin problems in service.  None of the VA treatment records shows a relationship between the Veteran's current skin disabilities and his active service.  Again, what is missing to award service connection is evidence that links current skin disabilities to an in-service incident.  Hence, the evidence is not material for purposes of reopening the claim.

The Veteran's general statements to the effect that current skin disabilities are related to service are cumulative to statements made previously and thus not new and material.  

Absent competent evidence of an in-service incident and of a nexus between currently shown skin disabilities and service, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  As new and material evidence has not been received, the claim for service connection for skin disabilities of the face, back, chest, scrotum, and feet is not reopened.



						(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been submitted, the application to reopen the claim for service connection for a low back disability is granted.

New and material evidence has not been received; the claim for service connection for a right leg deformity with shortening is not reopened.

New and material evidence having been submitted, the application to reopen the claim for service connection for arthritis of multiple joints is granted.

New and material evidence has not been received; the claim for service connection for hypertension is not reopened.

New and material evidence has not been received; the claim for service connection for skin disabilities of the face, back, chest, scrotum, and feet is not reopened.


REMAND

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

In June 2005, the Veteran indicated that he was treated at an Army Hospital at Pusan (renamed Busan) in South Korea in 1952, following an in-service truck accident.  The claims file does not contain the hospital clinical records.  VA is obliged to assist a Veteran to obtain evidence pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA also is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

As the petitions to reopen the claims for service connection for a low back disability and for arthritis of multiple joints have been granted, de novo consideration of the claims on appeal is appropriate.

The newly submitted evidence of an acquired low back disability and arthritis of multiple joints and the Veteran's complaints of a continuity of symptomatology satisfy the requirement for evidence that the current conditions may be related to service.  Kowalski v. Nicholson, 19 Vet App 171 (2005).

The Board is required to analyze the credibility and probative value of the evidence of record.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Take appropriate action to obtain the Veteran's hospital clinical records for treatment following an in-service truck accident in 1952 at the Army Hospital in Pusan (renamed Busan), South Korea.  The Veteran's Air Force serial number is 14 382 089; his personnel records are not available.  Send a copy of the Veteran's separation document with the request.  All records and/or responses received should be associated with the claims file.    

2.  Afford the Veteran a VA examination to identify all current disabilities underlying the Veteran's current complaints of low back pain and arthritis of multiple joints (other than low back).  The examiner should determine whether it is at least as likely as not (50 percent probability or more) that any such disability either had its onset in service or within the first post-service year; or is the result of disease or injury incurred or aggravated during service, to specifically include the 1952 in-service truck accident reported by the Veteran and noted in service treatment records. The examiner must consider the Veteran's lay statements regarding in-service occurrence of an injury and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The examiner should reconcile any opinion with the available service treatment records, the September 2006 and May 2009 VA examination reports, and the Veteran's complaints of low back pain and arthritis of multiple joints since service.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

3.  After ensuring that the requested action is completed, the RO or AMC should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran until he is notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.   The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JENNIFER HWA
 Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


